1                                 UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
      ROBERTO DURAND,                                      Case No. 3:19-cv-00365-MMD-WGC
4
                                          Plaintiff,                  ORDER
5             v.
6     NEVADA, STATE OF, et al.,
7                                      Defendants.
8

9            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a state prisoner. Plaintiff has submitted several applications to proceed in forma

11   pauperis. (ECF Nos. 1, 4, 5, 6, 20). It appears that none of the application are complete,

12   but between the five applications, Plaintiff provided all the necessary paperwork. Based

13   on the financial information provided, the Court finds that Plaintiff is unable to prepay the

14   full filing fee in this matter.

15           The Court entered a screening order on February 9, 2021. (ECF No. 19). The

16   screening order imposed a 90-day stay and the Court entered a subsequent order in

17   which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.

18   19, 23). The parties participated in a mediation conference, but they did not reach a

19   settlement. (ECF No. 29.) As such, the Court lifts the stay in this case.

20           During the stay, Plaintiff filed two documents labeled as a first and second

21   amended complaint. (ECF Nos. 21, 25.) The Court notes that Plaintiff previously filed a

22   first and second amended complaint (ECF Nos. 9, 17.)             As such, the newly filed

23   complaints would be Plaintiff’s third and fourth amended complaints. Because Plaintiff

24   filed these complaints in violation of the Court’s order staying this case, the Court does

25   not accept them.

26           Furthermore, the Court notes that the second amended complaint in this case

27   deals with allegations of excessive use of force on September 29, 2019. (ECF No. 17.)

28   The complaints that Plaintiff filed during the stay deal with Plaintiff’s psychiatric care.

                                                       1
1    (ECF Nos. 21, 25.) They do not appear to have any factual allegations or Defendants in

2    common with the second amended complaint.

3           Plaintiff has multiple ongoing cases in this Court, and it is possible that Plaintiff

4    inadvertently filed the new amended complaints in the wrong case. If Plaintiff wishes to

5    bring claims based on allegations and defendants unrelated to this action, he should

6    brings those claims in a new case.

7           For the foregoing reasons, IT IS ORDERED that:

8           1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 20) is

9    GRANTED. Plaintiff’s previous applications to proceed in forma pauperis (ECF Nos. 4,

10   5, 6) are DENIED as moot. Plaintiff shall not be required to pay an initial installment of

11   the filing fee. In the event that this action is dismissed, the full filing fee must still be paid

12   pursuant to 28 U.S.C. § 1915(b)(2).

13          2.      The movant herein is permitted to maintain this action to conclusion without

14   the necessity of prepayment of any additional fees or costs or the giving of security

15   therefor. This order granting leave to proceed in forma pauperis shall not extend to the

16   issuance and/or service of subpoenas at government expense.

17          3.      Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

18   Act, the Nevada Department of Corrections will forward payments from the account of

19   Roberto Durand, #1078930 to the Clerk of the United States District Court, District of

20   Nevada, 20% of the preceding month's deposits (in months that the account exceeds

21   $10.00) until the full $350 filing fee has been paid for this action. The Clerk of the Court

22   will send a copy of this order to the Finance Division of the Clerk’s Office. The Clerk will

23   send a copy of this order to the attention of Chief of Inmate Services for the Nevada

24   Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

25          4.      The Court does not accept the documents filed at ECF No. 21 or ECF No.

26   25 as operative complaints in this case. Plaintiff’s second amended complaint, filed at

27   ECF No. 17, remains the operative complaint in this case.

28   ///

                                                     2
1           5.     The Clerk of the Court shall electronically SERVE a copy of this order and

2    a copy of Plaintiff’s second amended complaint (ECF No. 17) on the Office of the Attorney

3    General of the State of Nevada by adding the Attorney General of the State of Nevada to

4    the docket sheet. This does not indicate acceptance of service.

5           6.     Service must be perfected within ninety (90) days from the date of this order

6    pursuant to Fed. R. Civ. P. 4(m).

7           7.     Subject to the findings of the screening order (ECF No. 19), within twenty-

8    one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

9    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

10   accepts service; (b) the names of the defendants for whom it does not accept service,

11   and (c) the names of the defendants for whom it is filing the last-known-address

12   information under seal. As to any of the named defendants for whom the Attorney

13   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

14   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

15   information. If the last known address of the defendant(s) is a post office box, the Attorney

16   General's Office shall attempt to obtain and provide the last known physical address(es).

17          8.     If service cannot be accepted for any of the named defendant(s), Plaintiff

18   shall file a motion identifying the unserved defendant(s), requesting issuance of a

19   summons, and specifying a full name and address for the defendant(s).                 For the

20   defendant(s) as to which the Attorney General has not provided last-known-address

21   information, Plaintiff shall provide the full name and address for the defendant(s).

22          9.     If the Attorney General accepts service of process for any named

23   defendant(s), such defendant(s) shall file and serve an answer or other response to the

24   second amended complaint (ECF No. 17) within sixty (60) days from the date of this order.

25          10.    Plaintiff shall serve upon defendant(s) or, if an appearance has been

26   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

27   document submitted for consideration by the Court.          If Plaintiff electronically files a

28   document with the Court’s electronic-filing system, no certificate of service is required.

                                                   3
1    Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

2    mails the document to the Court, Plaintiff shall include with the original document

3    submitted for filing a certificate stating the date that a true and correct copy of the

4    document was mailed to the defendants or counsel for the defendants. If counsel has

5    entered a notice of appearance, Plaintiff shall direct service to the individual attorney

6    named in the notice of appearance, at the physical or electronic address stated therein.

7    The Court may disregard any document received by a district judge or magistrate judge

8    which has not been filed with the Clerk, and any document received by a district judge,

9    magistrate judge, or the Clerk which fails to include a certificate showing proper service

10   when required.

11         11.    This case is no longer stayed.

12
                       4th day of May 2021.
           DATED THIS ___
13

14
                                              UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 4
